DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered. 

Status of the Rejection
The claim objection has been overcome by the applicant's amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-5, 21-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruoka et al. (US 2019/0017994 A1) in view of Kumar et al. (US 2018/0149612 A1). 
Regarding claim 1, Tsuruoka discloses a method of obtaining health data of a subject (a health monitoring system and method [title; abstract]), comprising: 
automatically contacting, within a toilet, a diluted solution comprising toilet water and urine of the subject with an outside surface of at least one working electrode of a biosensor apparatus (the measurement device 200 includes an electrode part 211 “biosensor apparatus” including a working electrode “at least one working electrode” that is automatically contacted with water containing excreted urine within a toilet [Paras. 0039, 0060, 0063; Fig. 3]), the biosensor apparatus furtherer comprising:
an electrochemical analyzer electrically coupled with the at least one working electrode (the measurement device 200 includes a measurement unit 210 “electrochemical analyzer” that is electrically coupled to the working electrode of the electrode part 211 [Paras. 0060-0063; Fig. 3; Claim 14]); and 
wireless data transfer hardware electrically coupled with the electrochemical analyzer (the communication unit 110 includes transmission part 112 that communicates with the measurement device 
performing electrochemical analysis to generate signal data for the at least one working electrode while contacting the diluted solution within the toilet (the electrode part 211 uses one electrode as a reference electrode and a different electrode as a working electrode, for example, and the electrodes are dipped in water containing the excreted urine to measure a difference in the electromotive force thereby generating voltage information that is transmitted to the controller [Paras. 0063-0064]); and 
wirelessly transmitting the signal data to an external computing device (the assay information is wirelessly transmitted to a user terminal including a smartphone, tablet, or personal computer [Para. 0037, 0044, 0083-0088; Figs. 1-3]). 
Although Tsuruoka does disclose the analysis of various biomarkers in Fig. 10 and further discloses the correction of a first measured concentration of a compound based upon the degree of dilution [Para. 0108], Tsuruoka fails to expressly teach the method steps of “determining a first concentration of a first biomarker and a second concentration of a second biomarker within the diluted solution using the signal data; determining a third concentration of the first biomarker in the urine based on normalizing the first concentration against the second concentration; and determining the health data based on correlating the third concentration of the first biomarker in the urine with known data”. 
Kumar discloses a device and method for detecting metabolites in urine including albumin and creatinine wherein an electrochemical device is utilized [abstract]. Kumar discloses wherein the device comprises contacting urine with the outside surface of a first creatinine electrode to measure the creatinine concentration [Paras. 0091-0105, 0107; Figs. 5a-6] wherein the electrode is connected to an electrochemical analyzer for performing electrochemical analysis to generate signal data for the first working electrode while contacting the urine sample [Paras. 0091-0110; Figs. 6-7a, 12a-13b]. Kumar further discloses wherein the method includes measuring a first concentration of albumin in the urine, measuring a second concentration of creatinine in the urine and determining a “third concentration of the albumin” by computing an albumin-to-creatinine ratio that is based upon the albumin concentration that is normalized relative to the creatinine concentration [Paras. 0022-0023, 0064, 0091-0105]. Kumar further teaches determining the health of the subject based upon the third concentration of the first biomarker in the urine when compared to known data (the value of the ACR represents a normal functional kidney at <30 mg/g, microalbuminuria in the range of 30-300 mg/g, or macroalbuminuria at >300 mg/g [Paras. 0006-0007]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the method of Tsuruoka to include the electrochemical method disclosed by Kumar because Kumar teaches that an electrochemical sensor and method enables for the detection of albumin, creatinine, and subsequently an albumin to creatine ratio (ACR) that can be used to diagnose a normal functional kidney or a kidney that has microalbuminuria or macroalbuminuria 
Regarding claim 2, modified Tsuruoka discloses the limitations of claim 1 as outlined previously. Kumar further discloses wherein the at least one working electrode further comprises a first bound affinity probe configured for detecting the first biomarker and a second bound affinity probe configured for detecting the second biomarker (the electrode comprises a urine albumin receptor 107 and a urine creatinine receptor 105 [Paras. 0089, 0096-0097, 0104, Figs. 5A-5G]).
Regarding claim 3, modified Tsuruoka discloses the limitations of claim 1 as outlined previously. Kumar further discloses wherein the first bound affinity probe is bound to the outside surface of the at least one working electrode using at least one of physioabsorption, covalent bonding, ionic bonding, physical entrapment, cross-linking, encapsulation, disulfide linking, chelation, metal binding, and hydrophobic binding (the receptor 105 is integrated into the membrane 104 and thus is at least bound through physioabsorption, physical entrapment, and/or cross-linking; given that the receptor 105 can be metal ions the bonding method is also likely covalent or ionic [Paras. 0070]).
Regarding claim 4, modified Tsuruoka discloses the limitations of claim 1 as outlined previously. Modified Tsuruoka further discloses wherein the third concentration of the first biomarker comprises a correlation to intake of at least one of a dietary micronutrient, a dietary macronutrient, a dietary food group, and a total caloric intake (if the data is associated with a lifelog about a meal, an inadequate nutrient and the like is extracted from the vital data, the extracted nutrient is displayed on the display unit and a 
Regarding claim 5, modified Tsuruoka discloses the limitations of claim 1 as outlined previously. Tsuruoka further discloses wherein the external computing device is further configured for comparing the health data to at least one of recommended daily allowances,… and intake levels established by a physician, intake levels established by a nutritionist for the first biomarker (the results of the vital data is transmitted to the doctor which can give diagnosis, advice and the like about the health of the patient [Paras. 0110-0113; Note: nutritionists and/or physicians advise clients on intake levels of foods and thus would use the metabolite data to further advise the clients on their intake levels]). 
Regarding claim 21, modified Tsuruoka discloses the limitations of claim 1 as outlined previously. Tsuruoka further discloses wherein the external computing device is at least one of a smartphone and a smartwatch associated with the subject (the assay information is wirelessly transmitted to a user terminal including a smartphone, tablet, or personal computer [Para. 0037, 0083-0088; Figs. 1-3]).
Regarding claim 22
Regarding claim 26, modified Tsuruoka discloses the limitations of claim 1 as outlined previously. Kumar further discloses wherein the second biomarker is creatinine, as outlined in the rejection of claim 1 above [Paras. 0022-0023, 0064, 0091-0105].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruoka in view of Kumar, as applied to claim 1 above, and further in view of Hall et al. (US 2018/0303386 A1). 
Regarding claim 6, modified Tsuruoka discloses the limitations of claim 1 as discussed previously. Tsuruoka discloses wherein the analysis includes a potentiometer and an ammeter, for example [Para. 0063]. Kumar expressly discloses wherein the signal data comprises voltammetric data (CV data is shown in Figs. 12a-13b for creatinine and in Figs. 14a-14b). 
Tsuruoka and Kumar are silent, however, on the use of plural electrochemical techniques and thus fails to expressly teach wherein the signal data further includes at least two of impedance data, amperometric data, voltammetric data, potentiometric data, or conductometric data. 
Hall teaches a reconfigurable biosensor that is adapted to perform a plurality of testing modes [abstract] wherein the user can run molecular detection tests using amperometric, potentiometric, and impedance spectroscopy techniques [Para. 0104]. Hall further teaches that the device includes the ability to perform analysis using three different modes (amperometric, potentiometric, and impedance spectroscopy) all with the same components [Para. 0106] and is able to apply different waveforms to the test chips and measure current, voltage, or impedance spectrum [Para. 0117]. Hall further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of modified Tsuruoka to include the sensing module and method of testing further utilizing a combination of amperometric, potentiometric and impedance spectroscopy because Hall teaches that using combinations of techniques can also be used to measure biomarker concentrations and further provides increased flexibility and compatibility with POC type of tests wherein multiple working electrodes can be used with each having independently adjustable gains that allow for expanded dynamic ranges that allow each electrode to measure different types of biomarkers that have varying sensitivity requirements (i.e., allows for the measurement of plural biomarkers with different levels of sensitivity) [Para. 0145].


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruoka in view of Kumar, as applied to claim 1 above, and further in view of Ingber et al. (US 2011/0008825 A1). 
Regarding claim 23, modified Tsuruoka disclose the limitations of claim 1 as discussed previously. Tsuruoka further teaches wherein the biosensor apparatus further 
Tsuruoka fails to teach, however, wherein the sensor is an “infrared sensor”.
Ingber discloses a system for analyzing urine samples [abstract] wherein an infrared temperature sensor is used to detect and monitor the temperature of the urine sample [Para. 0012]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Tsuruoka such as an infrared temperature sensor is used because Ingber discloses that infrared temperature sensors are known in the art as a suitable type of temperature sensor for detecting and monitoring the temperature of urine [Ingber Para. 0012] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Furthermore, the simple substitution of one known element for another (i.e., replacing a generic temperature sensor with an infrared temperature sensor) is likely to be obvious when predictable results are achieved (i.e., measuring the temperature of urine water) [MPEP § 2143(B)]. 


Claims 24-25 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruoka in view of Kumar, as applied to claim 1 above, and further in view of Nakayama et al. (US 5,730,149 A) and Krensky et al. (WO 03/099355 A2). 
Regarding claim 24, modified Tsuruoka discloses the limitations of claim 1 as discussed previously. 
Tsuruoka is silent on the use of a motor or a pump and thus fails to expressly teach wherein the biosensor apparatus further comprises “a servo motor and the servo motor is configured for contacting the diluted solution with the at least one working electrode”, of instant claim 24, and wherein the biosensor apparatus further comprises “a pump and the pump is configured for contacting the diluted solution with the at least one working electrode”, of instant claim 25. 
Nakayama discloses a toilet-bowl-mounted urinalysis unit [abstract] wherein the device includes a motor 138 that actuates a urine sampling vessel 96 such that when the method of analyzing the urine is activated, the control unit activates the motor 138 such that the sampling vessel 96 is engaged to take a sample of the urine from the toilet [Col. 13:29-64; Fig. 8]. Nakayama further teaches wherein the urinalysis device includes an electrically driven pump for transferring urine sample and carrier liquid to the urinalysis device for quantitative analysis [Col. 10:37-43; Col. 13:67-Col. 14:7]. Nakayama teaches wherein the motor is a stepping motor and thus is silent on the motor being a “servo motor”. However, Krensky teaches wherein the motor of an automatic testing device that is controlled by a controller can be a stepper motor or a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsuruoka to include a motor, sampling vessel, and pump within the biosensor apparatus because Nakayama teaches that a motor can be used in conjunction with a sampling vessel such that when the method is initiated the motor engages the sampling vessel to take a sample of the urine from the toilet utilizing the syringe pump for quantitative analysis upon exposure to the working electrode of the biosensor [Col. 10:37-43; Col. 13:29-64; Col. 13:67-Col. 14:7; Fig. 5]. It would have been further obvious to have utilized a servo motor for such actuation because Krensky teaches that either a stepper motor or servo motor can be used in analysis devices as both of these motors can rotate a fraction of a rotation and stop and dwell for any predetermined period of time [Pg. 44:19-21] and selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Furthermore, the simple substitution of one known element for another (i.e., one type of motor for another) is likely to be obvious when predictable results are achieved (i.e., rotating a sampling vessel to sample urine from the toilet) [MPEP § 2143(B)].



Response to Arguments
Applicant’s arguments filed 11/22/2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Attar (US 2018/0085098 A1) discloses and optical biosensor wherein the sensor module can be disposed above or below the toilet water level. Hiruta et al. (US 5,111,539 A) disclose a urine analysis device wherein the sensor is disposed in the diluted toilet water. Staton et al. (US 2018/0163388 A1) disclose a biosensor device wherein the sensor is disposed within the dilute toilet water for electrochemical analysis. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795